DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
	The terminal disclaimer filed 8/9/2022 have been approved. Therefore, the rejection of pending claims 21-32 and 34-40 on the ground of non-statutory double patenting is withdrawn.
Claim Rejections - 35 USC § 103
	The amendment to claim 31 renders this claim allowable under 35 USC 103 with respect to Weigold (2016/0097616) in view of Baron et al. (6,981,671) and Byren et al 2004/0075884). Therefore, claims 21-32 and 34-40 are allowed.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/Primary Examiner, Art Unit 3645